Citation Nr: 1614261	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for left knee disorder, claimed as secondary to a right knee disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in March 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  In December 2014, the Board remanded the case for further development.  The procedural history of the matter is detailed in the Introduction section of that Remand, which is herein incorporated by reference.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The December 2014 Remand directed that a VA medical opinion be obtained on the question of the etiology of the Veteran's right and left knee disorders.  The examiner was asked to identify all disorders affecting each knee, and to indicate whether any of the right knee disorders clearly and unmistakably preexisted the Veteran's entry into service in July 1975.  For all right knee disorders found to have pre-existed the Veteran's service, the examiner was to state whether the disorder was clearly and unmistakably not aggravated by his service.  For all disorders that were found to have not pre-existed the Veteran's service, the examiner was directed to state whether it is at least as likely as not that they were incurred as a result of the Veteran's service.  

An opinion was obtained in March 2015.  At such time, the examiner indicated that the diagnosis of torn medial meniscus of the right knee with cartilaginous and
osteocartilaginous loose bodies and chondromalacia of the patella clearly and unmistakably pre-existed the Veteran's service, as an October 1974 letter from the Veteran's physician detailed the Veteran's right knee injury and subsequent repair.  He went on to state that it is "not at least as likely as not" that the pre-existing disability was aggravated beyond its natural progression as a result of service.  

As noted in the December 2014 Remand, in order to rebut the presumption of sound disorder under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In light of the fact that no specific right knee defect, infirmity, or disorder was noted on the Veteran's July 1975 entrance examination, the Board cannot find that any such right knee disorder preexisted service unless there is clear and unmistakable evidence to that effect, and clear and unmistakable evidence that such preexisting disorder was not aggravated in service.  Although the examiner applied the correct standard in determining that the Veteran's right knee meniscus tear and chondromalacia of the patella predated his entry into service, the application of the 'as least as likely as not' standard is insufficient to meet the high standards required to rebut the presumption of aggravation.  As a result, an addendum opinion addressing such inquiry is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

The examiner also identified several right knee disorders that did not pre-exist the Veteran's service, but found that these were not incurred during service.  The examiner noted three instances of right knee injuries during service, but dismissed them on the grounds that they were "not severe" and because they did not result in chronic knee pathology.  The examiner's findings do not take into account the fact that the Veteran was placed on a permanent profile as a result of his knee injuries in October 1977.  The examiner also failed to discuss a December 1977 twisting injury to the right knee while playing football.  As a result, the Board finds that there is inadequate evidence upon which to base a determination that the right knee disorders that did not pre-exist the Veteran's service were not incurred during his service.  The opinion obtained upon remand must therefore address the etiology of the non-preexisting right knee disorders in light of such considerations.

As to the claim for service connection of a left knee disorder, the Board finds that this issue is inextricably intertwined with the issue of entitlement to service connection for the right knee disorder, as the Veteran has claimed the left knee disorder secondary to the right knee.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, the Board cannot resolve this issue prior to resolution of the claim for service connection of the right knee disorder.  

The December 2014 remand also directed that the Veteran's treatment records from the VA medical facility at Fort Collins, Colorado, from 1994 to 2001, be obtained.  If such records could not be located, the AOJ was directed to issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The AOJ was also directed to notify the Veteran of the attempts made and why further attempts would be futile, and allowed him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

In January 2016, the Fort Collins medical facility advised the AOJ that it had no records for the Veteran dating from 1994 to 2001.  However, a formal finding as to the unavailability of these records was not issued, nor was the Veteran notified and allowed the opportunity to obtain them himself.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  As a result, there has not been substantial compliance with the Board's remand directives.  See Stegall, supra.  Upon remand, a formal determination as to the unavailability of the Veteran's VA treatment records from 1994 to 2001 must be issued and associated with the record, and the Veteran notified pursuant to 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1. Issue a formal determination as to the unavailability of the Veteran's records from the Fort Collins VA medical facility from 1994 to 2001, and document in the record all attempts to obtain these records.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who offered the etiological opinion in March 2016.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the March 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following questions:

 (A) Is there clear and unmistakable evidence that the Veteran's torn medial meniscus of the right knee with cartilaginous and osteocartilaginous loose bodies and chondromalacia of the patella did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?  In answering this inquiry, the examiner must address the Veteran's stated history of right knee symptoms during service, as well as the service treatment records documenting multiple injuries to the right knee.  

(B) For all current right knee disabilities that did not pre-exist the Veteran's entrance into service, is it at least as likely as not (i.e., a 50 percent or greater probability) that such right knee disorder(s) are directly related to service, to include the multiple right knee injuries in service, as documented in the available service treatment records?  The examiner should particularly consider and address, if appropriate, the Veteran's allegation that every other month his right knee would pop in and out resulting in pain and swelling after discharge (see December 2003 VA examination).

(C) If the Veteran is found to have a right knee disorder that is related to service, is it at least as likely as not that the Veteran's left knee disorder was caused OR aggravated (worsened beyond the natural progression) by such right knee disorder, to include as a result of favoring the left knee due to difficulties using the right knee?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner must consider all evidence of record, including lay statements and medical records.  The examiner should specifically consider that the Veteran was placed on a permanent profile as a result of his knee injuries in October 1977 and a December 1977 twisting injury to the right knee while playing football.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




